                 IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


PATTY J. CRIHFIELD and
R. KEITH CRIHFIELD,

                  Plaintiffs,

v.                                   //        CIVIL ACTION NO. 1:17CV34
                                                    (Judge Keeley)

EQT   PRODUCTION COMPANY,
EQT   CORPORATION, EQT ENERGY, LLC,
EQT   INVESTMENTS HOLDINGS, LLC, and
EQT   GATHERING, LLC,

                  Defendants.


   MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION TO
 TRANSFER [DKT. NO. 72] AND CONDITIONALLY TRANSFERRING THE CASE

       The    plaintiffs,    Patty        J.     and     R.     Keith   Crihfield

(“collectively, “the Crihfields”), have moved to transfer their

claims in this case to a related case at the Wheeling point of

holding court that has been certified as a class action. The

defendants, EQT Production Company, EQT Corporation, EQT Energy,

LLC,    EQT   Investment    Holdings,      LLC,    and    EQT    Gathering,   LLC

(collectively, “EQT”), oppose the transfer (Dkt. No. 73). For the

following reasons, the Court GRANTS the Crihfields’ motion (Dkt.

No. 72) and CONDITIONALLY TRANSFERS this case to the docket of the

Honorable John Preston Bailey.

                                      I.

       The Crihfields are owners of oil and natural gas mineral

interests in Doddridge County, West Virginia. On December 12, 2016,
CRIHFIELD, et ux. v. EQT PRODUCTION, et al.                     1:17CV34

   MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION TO
 TRANSFER [DKT. NO. 72] AND CONDITIONALLY TRANSFERRING THE CASE

they filed suit in the Circuit Court of Doddridge County against

EQT (Dkt. No. 1-1), alleging that EQT did not pay agreed upon

royalties for the lease of their oil and natural gas mineral

interests.     Specifically,    they    allege     that   EQT   deducted

post-production costs, such as transportation and processing, in

violation of the lease provisions.       They further allege that EQT

engaged in an elaborate scheme to use various corporate structures

to   pay     its   own   subsidiaries   and      sister   companies   the

post-production costs. On March 2, 2017, EQT removed the case to

this Court based upon diversity of citizenship (Dkt. No. 1).

     After EQT filed multiple motions to dismiss for failure to

state a claim (Dkt. Nos. 3, 5, 7), the Crihfields moved for leave

to amend their complaint (Dkt. No. 11). After the Court granted the

motion, the Crihfields filed their amended complaint on March 27,

2017, asserting four causes of action: (1) Breach of Contract, (2)

Breach of Fiduciary Duty, (3) Misrepresentation/Fraud, and (4)

Punitive Damages (Dkt. No. 16).

     When EQT Production Company (“EQT Production”) filed its

answer, it also filed a motion to dismiss Count Two, Breach of

Fiduciary Duty, for failure to state a claim. (Dkt. Nos. 19; 20).

EQT Corporation, EQT Energy, LLC, EQT Investment Holdings, LLC, and

EQT Gathering, LLC (collectively, “the EQT Entities”) moved to

                                   2
CRIHFIELD, et ux. v. EQT PRODUCTION, et al.                   1:17CV34

   MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION TO
 TRANSFER [DKT. NO. 72] AND CONDITIONALLY TRANSFERRING THE CASE

dismiss Counts One through Four. In June 2017, at an initial

scheduling conference, the plaintiffs indicated that the case

should be stayed pending further developments in Leggett v. EQT

Production, et al., 800 S.E.2d 850 (W. Va. 2017). Finding good

cause to do so, the Court stayed the case (Dkt. No. 35).

        During a status conference on September 7, 2017, the Court

heard argument on the defendants’ motions to dismiss and concluded

that the Crihfields had failed to state a claim for Breach of

Fiduciary Duty, but had adequately pleaded claims for Breach of

Contract,     Misrepresentation/Fraud,   and   Punitive   Damages.   It

therefore dismissed Count Two of the amended complaint (Dkt. No.

38).1

        During another status conference on September 14, 2017, the

parties requested that the Court reimpose the stay in the case

while a petition for writ of certiorari in Leggett was pending

before the Supreme Court of the United States. The parties also

advised that they intended to continue conducting discovery in

related cases, including The Kay Company, LLC, et al. v. EQT

Production Company, et al., Civil Action Number 1:13-CV-151 (“the

Kay Company case”)(Bailey, J.), and agreed that such discovery

        1
       Shortly thereafter, the parties stipulated to the dismissal
of defendant EQT Midstream Partners, LP (Dkt. No. 40).

                                  3
CRIHFIELD, et ux. v. EQT PRODUCTION, et al.                 1:17CV34

   MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION TO
 TRANSFER [DKT. NO. 72] AND CONDITIONALLY TRANSFERRING THE CASE

would apply to the instant case. The Court stayed the case, and

scheduled a discovery completion date of July 30, 2018 (Dkt. No.

40).

       Following the completion of discovery, the Crihfields advised

that they intended to seek leave to transfer their claims    to the

Kay Company class action pending before Judge Bailey. The Court set

a schedule for briefing the motion to transfer (Dkt. No. 71). That

motion is now fully briefed and ripe for disposition.

                                 II.

       28 U.S.C. § 1404(b) states in pertinent part, that “upon

motion, consent or stipulation of the parties, any action, suit or

proceeding of a civil nature . . . , may be transferred, in the

discretion of the court, from the division in which pending to any

other division in the same district.” In addition, “[f]or the

convenience of parties and witnesses, in the interest of justice,

a district court may transfer any civil action to any other

district or division where it might have been brought or to any

district or division to which all parties have consented. 28 U.S.C.

§ 1404(a).

       Here, the Crihfields seek a transfer to the Wheeling division

of this District in order to pursue their claims as part of the Kay



                                  4
CRIHFIELD, et ux. v. EQT PRODUCTION, et al.                         1:17CV34

   MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION TO
 TRANSFER [DKT. NO. 72] AND CONDITIONALLY TRANSFERRING THE CASE

Company class action. The plaintiffs in Kay Company allege claims

for breach of contract, fraud, and punitive damages against EQT and

assert a theory of alter ego liability among the EQT Entities.

Judge Bailey has certified the following subclass of natural gas

lessors in the case:

       All EQT natural gas lessors with flat rate leases
       converted by operation of W. Va. Code, § 22-6-8 and that
       received or were due to be paid royalties from defendants
       and EQT’s production or sale of natural gas which was
       produced within the boundaries of the State of West
       Virginia from their estates during the period beginning
       December 8, 2008, and extending to the present (during
       any time within their leasehold period).

(Dkt. No. 72) (emphasis added). The Crihfields allege the following

interest in the flat rate lease at issue in this case:

       Plaintiffs are the owners of those certain oil and
       natural gas mineral interests lying and being in
       Doddridge County, West Virginia, said interests described
       generally in lease [sic] dated August 5, 1901, and
       recorded in the Office of the Clerk of the County
       Commission of Doddridge County, West Virginia at Deed
       Book 19, Page 140, and referred to by defendants as
       Equitable Lease No. 104916 and containing 351 acres, more
       or less.

(Dkt. No. 16 at 1) (emphasis added).

       The Crihfields’ mineral interests fall within the subclass of

flat   rate   leases   that   have   been   converted   to   1/8   leases   by

operation of Chapter 22, Article 6, Section 8(e) of the West

Virginia Code. As potential members of the subclass for lessors of


                                      5
CRIHFIELD, et ux. v. EQT PRODUCTION, et al.                       1:17CV34

   MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION TO
 TRANSFER [DKT. NO. 72] AND CONDITIONALLY TRANSFERRING THE CASE

converted flat rate wells, the Crihfields seek the opportunity to

pursue their claims against EQT as members of the Kay Company

class.

     In support of their motion, the Crihfields argue that, because

this case and Kay Company involve the same claims, same defendants,

and same theory of liability, transferring the case would permit

“related litigation to be tried together,” thereby preventing

“multiplicity of litigation and . . . inconsistent results” (Dkt.

No. 74 at 2). Moreover, the same discovery has been conducted in

both cases, and the same fact and expert witnesses will testify at

both trials (Dkt. Nos. 72 at 3; 74 at 2). Finally, a transfer will

provide   for   judicial   efficiency   and   conservation   of   judicial

resources (Dkt. No. 74 at 2-3).

     EQT asserts that the interest of justice weighs against

transfer (Dkt. No. 73). The Crihfields’ complaint was “filed years

after . . . the class action complaint in Kay Company,” and while

the Crihfields could have filed their claims in the class action,

they elected to file a separate case that has pending before this

Court since March. Id. at 2-3. Nor is transfer necessary to “avoid

trials involving lengthy and duplicative testimony from witnesses,”

inasmuch as this case involves “only one royalty payment practice.”

Id. at 3.

                                   6
CRIHFIELD, et ux. v. EQT PRODUCTION, et al.                 1:17CV34

   MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION TO
 TRANSFER [DKT. NO. 72] AND CONDITIONALLY TRANSFERRING THE CASE

     EQT contends that the Crihfields’ request to transfer their

case and join the class action, especially at this late stage, is

“an impermissible attempt at forum shopping” based on rulings

adverse to EQT in the Kay Company case. In support of this

contention, it cites Judge Bailey’s ruling that the defendants

(i.e., the EQT Entities in this case) are alter egos of one

another. Id. at 4-5.

                                III.

     After carefully considering the arguments of the parties, the

Court concludes that this case should be transferred to Judge

Bailey. First, transfer would not move the case out of the Northern

District of West Virginia, but merely to another division within

the District. 28 U.S.C. § 1404(b). Second, the Kay Company class

action over which Judge Bailey currently presides presents the same

substantive   questions   at   issue   here,   namely   whether   EQT

impermissibly deducted post-production costs from the lessors’

royalty payments, and whether the EQT defendants are alter egos of

one another. Transfer will avoid the possibility of disparate

rulings or inconsistent results. Moreover, having previously agreed

that the discovery in Kay Company shall apply to this case, the

parties have already coordinated and completed discovery in both



                                 7
CRIHFIELD, et ux. v. EQT PRODUCTION, et al.                      1:17CV34

   MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION TO
 TRANSFER [DKT. NO. 72] AND CONDITIONALLY TRANSFERRING THE CASE

cases and have acknowledged that the same witnesses would testify

at both trials. Third, the inclusion of the Crihfields’ claims in

the Kay Company case will prevent duplicative trials, thereby

facilitating judicial efficiency and preserving limited judicial

resources.

     Finally, although EQT argues that the Crihfields are seeking

to take advantage of Judge Bailey’s rulings in Kay Company, the

Court finds no blatant forum shopping. Judge Bailey’s decision

regarding the EQT Entities’ alter ego status may ultimately be

favorable    to   lessor-class   members   in   Kay   Company,   but   the

plaintiffs in that case must still prevail on their breach of

contract claim. Moreover, the Crihfields could not reasonably be

seeking to circumvent some adverse ruling at this point of holding

court inasmuch as the undersigned has not yet been presented with

the opportunity to rule on the alter ego issue in this or any other

case involving the EQT Entities.

                                   IV.

     The interest of justice weighs in favor of transferring the

instant case to Judge Bailey.     Therefore, for the reasons discussed,

the Court GRANTS the Crihfields’ Motion to Transfer Case (Dkt. No.

72) and CONDITIONALLY TRANSFERS this case to the docket of the



                                    8
CRIHFIELD, et ux. v. EQT PRODUCTION, et al.               1:17CV34

   MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION TO
 TRANSFER [DKT. NO. 72] AND CONDITIONALLY TRANSFERRING THE CASE

Honorable John Preston Bailey at the Wheeling point of holding

court, subject to Judge Bailey’s approval of the Crihfields’

participation in The Kay Company, LLC, et al. v. EQT Production

Company, et al., Civil Action Number 1:13-CV-151, as members of the

subclass for lessors of converted flat rate wells.

     It is so ORDERED.

     The Court directs the Clerk to transmit copies of this Order

to counsel of record.

DATED: October 11, 2018.


                              /s/ Irene M. Keeley
                              IRENE M. KEELEY
                              UNITED STATES DISTRICT JUDGE




                                9
